UNITED STATES COURT OF APPEALS
Filed 5/29/96
                               FOR THE TENTH CIRCUIT



    LAWRENCE L. CARRUTHERS,

                Plaintiff-Appellant,

    v.                                                         No. 95-5189
                                                           (D.C. No. 93-C-962-E)
    SHIRLEY S. CHATER, Commissioner of                          (N.D. Okla.)
    Social Security Administration,*

                Defendant-Appellee.




                               ORDER AND JUDGMENT**



Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and Human
Services in social security cases were transferred to the Commissioner of Social Security.
P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S. Chater, Commissioner of
Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services,
as the defendant in this action. Although we have substituted the Commissioner for the
Secretary in the caption, in the text we continue to refer to the Secretary because she was the
appropriate party at the time of the underlying decision.
**
       This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under the terms
and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral argument.

See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore ordered submitted

without oral argument.

       Plaintiff Lawrence Carruthers appeals from an order of the district court1 affirming

the final decision of the Secretary of Health and Human Services denying his applications

for social security disability and supplemental security income benefits. Plaintiff contends

he has been disabled since June 1991 because of pain in his neck and back associated with

arthritis. The administrative law judge (ALJ) denied benefits at step four of the five-part

sequential process for determining disability. See Williams v. Bowen, 844 F.2d 748, 750-52

(10th Cir. 1988)(discussing five-step process). The ALJ determined that plaintiff retained

the residual functional capacity to perform his past work as a dishwasher and therefore was

not disabled. The Appeals Council affirmed, making the ALJ's determination the final

decision of the Secretary.

       We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. We review the

Secretary's decision to determine whether it is supported by substantial evidence and whether

the correct legal standards were applied. Washington v. Shalala, 37 F.3d 1437, 1439 (10th




1
      By the parties’ consent, the case was referred to the magistrate judge for disposition.
See 28 U.S.C. § 636(c).

                                             2
Cir. 1994). Substantial evidence is adequate relevant evidence that a reasonable mind might

accept to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971).

       The magistrate judge’s July 10, 1995 order fully describes the relevant factual

background, and we need not repeat it. On appeal, plaintiff contends that the ALJ’s decision

is not supported by substantial evidence because the ALJ’s assessment of plaintiff’s residual

functional capacity was not supported by reference to specific evidence and is internally

inconsistent and because the ALJ failed to properly consider the side effects of plaintiff’s

blood pressure medicine. We have reviewed the record and considered these arguments, and

we find them unpersuasive for substantially the same reasons as those stated in the magistrate

judge’s order.

       Plaintiff also contends that the ALJ failed to properly consider his allegation of pain

and improperly relied on testimony by a vocational expert. Plaintiff did not raise these two

arguments in the district court, and we will not consider them on appeal. Crow v. Shalala,

40 F.3d 323, 324 (10th Cir. 1994).

       AFFIRMED.



                                                         Entered for the Court



                                                         James K. Logan
                                                         Circuit Judge



                                              3